Judge Roane
informed the counsel (after the court had inspected the record,) that, this being a doubtful case upon the record, a copy of the minutes of the County Court should be had ; and if that shewed the memorandum of the withdrawal of Spring’s deposition to have been taken from those minutes, and, consequently, an act of the court, and not of the clerk, the judgment would be affirmed, and otherwise reversed for error in admitting that deposition. The copy of the minutes was accordingly procured; from which it appeared, that the plaintiff’s withdrawing Spring’s deposition, as aforesaid, was noted therein ; whereupon, (March 13th, 1815,) the judgment was affirmed.